338 F.2d 22
William C. JENNINGS, Appellant,v.AMERICAN EXPRESS COMPANY, Appellee.
No. 21331.
United States Court of Appeals Fifth Circuit.
November 2, 1964.

Joe Creel and Creel & Glasgow, Miami, Fla., for appellant.
Robert G. Young, James E. Tribble, and Blackwell, Walker & Gray, Miami, Fla., for appellee.
Before JONES and GEWIN, Circuit Judges, and ESTES, District Judge.
PER CURIAM.


1
The appellant was the holder of a credit card issued by the appellee. His name was erroneously included in a confidential list of names of persons whose credit cards had been cancelled. The appellant was refused credit at a restaurant upon presenting his card. He brought an action for libel against the appellee asserting that the inclusion of his name was libelous per se, and seeking only punitive damages. The district court granted the appellee's motion for summary judgment. Its decision was correct. Its judgment is


2
Affirmed.